UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4655



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD LARUE SPIVEY, a/k/a Buddy,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (7:03-cr-00023-H)


Submitted: May 18, 2007                        Decided:   July 9, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel Merritt Wagoner, WAGONER LAW FIRM, Wilmington, North Carolina,
for Appellant. George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reginald      Larue         Spivey   was    convicted    by    a     jury    of

conspiracy to distribute and possess with intent to distribute at

least 50 grams of cocaine base and at least five kilograms of

cocaine, in violation of 21 U.S.C. § 846 (Count 1); distribution of

cocaine,      in    violation        of    21   U.S.C.     §    841(a)(1)    (Count       2);

possession with intent to distribute at least 50 grams of cocaine

base    and   500       grams   of    cocaine,       in    violation    of    21    U.S.C.

§ 841(a)(1) (Count 3); and possession of firearms in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(2)

(Count 4).      The district court sentenced Spivey to an aggregate of

420    months      of   imprisonment         under   the       then-mandatory      federal

sentencing guidelines.

              We previously affirmed Spivey’s conviction, but vacated

his sentence, and remanded for resentencing in accordance with

United States v. Booker, 543 U.S. 220 (2005), and United States v.

Hughes, 401 F.3d 540 (4th Cir. 2005).                           At resentencing, the

district court sentenced Spivey to concurrent 360-month terms of

imprisonment on Counts 1, 2, and 3, and a consecutive 60-month term

of imprisonment on Count 4, for an aggregate 420-month term of

imprisonment, the same sentence imposed originally.                         Spivey again

appeals, contending that his sentence is unreasonable based upon

the district court’s failure to enunciate which particular 18

U.S.C. § 3553(a) (West 2000 & Supp. 2006), factors it considered in


                                             - 2 -
imposing sentence.            He also challenges this Circuit’s post-Booker

standard of review, asserting that the use of the rebuttable

presumption of reasonableness in review of sentences that are

within the advisory guideline range is a Sixth Amendment violation.

We affirm.

                 As a preliminary matter, Spivey does not challenge the

calculation of his advisory guidelines sentencing range.                     Rather,

he asserts his sentence is unreasonable.                We have repeatedly held

that a sentence imposed within a properly calculated guideline

range is presumed to be reasonable.                 See, e.g., United States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006), petition for

cert. filed, __ U.S.L.W. __ (U.S. July 21, 2006) (No. 06-5439);

United States v. Johnson, 445 F.3d 339, 341-42 (4th Cir. 2006);

United States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006); United States v. Green, 436 F.3d

449,       457   (4th   Cir.),   cert.    denied,    126   S.   Ct.   2309   (2006).

Spivey’s         contention    that   a   within-guideline      sentence     is   not

entitled to a presumption of reasonableness is unavailing because

a panel may not overrule another panel.                 United States v. Chong,

285 F.3d 343, 346 (4th Cir. 2002).*                 Given that Spivey does not

challenge the advisory guideline range in his case, coupled with

his failure to provide evidence to overcome the presumption of


       *
      To the extent Spivey is objecting to this court’s review
standards, such a challenge appropriately is made to the United
States Supreme Court.

                                          - 3 -
reasonableness we accord such a sentence, we reject Spivey’s claim

of unreasonableness.

              Moreover, while the district court did not enunciate each

§ 3553(a) factor it considered prior to imposing sentence on

Spivey, the court did specifically refer to Booker and to the

§ 3553(a) factors at the resentencing hearing, stating that it

specifically considered those factors.             It adopted the findings in

the   presentence    report,     stating    that    they   were      credible   and

reliable, and it stated that in addition to the § 3553(a) factors,

the court considered the guidelines range and other relevant

guideline factors.        The court was familiar with Spivey’s history

and background, having presided over his trial.                Also, the court

had sentenced Spivey originally and was familiar with the details

of Spivey’s case from the initial sentencing hearing.                    Spivey’s

presentence report outlined his offense conduct and his criminal

history.      Finally, Spivey took the opportunity to argue at length

about   the    strength    of   the    evidence    against     him    during    the

resentencing hearing, providing additional information about the

nature and circumstances of his offense prior to the district

court’s imposition of sentence.

              The sentencing court “need not explicitly discuss every

§ 3553(a) factor on the record . . . particularly . . . when the

district court imposes a sentence within the applicable Guidelines

range.”       Johnson,    445   F.3d   at   345    (internal   quotations       and


                                       - 4 -
citations omitted).        Rather, we can evaluate whether the court

considered the § 3553(a) factors and whether it did so properly

based on the context surrounding a district court’s explanation.

See Montes-Pineda, 445 F.3d at 381.            We find that the district

court here fully complied with the mandates of Booker and Hughes,

and that Spivey’s sentence was reasonable and not in violation of

his Sixth Amendment rights.

            Accordingly, we affirm Spivey’s sentence.            Given that

Spivey is represented by counsel, we deny his motion to file a

supplemental pro se brief.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                    - 5 -